Citation Nr: 0710725	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-37 518	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for heart disease with 
implantation of a pacemaker.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for multiple 
sclerosis.

3.  Entitlement to a rating in excess of 20 percent for a 
right knee disability. 

4.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to April 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
November 2006.  A transcript of this hearing is of record.

The matters of entitlement to service connection for multiple 
sclerosis based on de novo review and entitlement to a rating 
in excess of 20 percent for right knee disability are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  A heart disability was not manifest during service or in 
the first post-service year, and it is not shown that any 
such disability is related to the veteran's service.

2.  An unappealed April 1999 rating decision denied service 
connection for multiple sclerosis essentially based on 
findings that such disease was not manifested during the 
postservice presumptive period for such disease, and was not 
shown to be related to the veteran's service.

3.  Evidence received since the April 1999 rating decision 
includes evidence not of record at the time of that decision 
that shows that symptoms of multiple sclerosis were 
manifested within seven years following the veteran's 
discharge from active duty and raises a reasonable 
possibility of substantiating the claim.
4.  The veteran's right ear hearing acuity is no worse than 
level III.


CONCLUSIONS OF LAW

1.  Service connection for heart disease with implantation of 
a pacemaker is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for multiple 
sclerosis may be reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

3.  A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claims of service connection for heart disease 
with pacemaker implantation and for compensable rating for 
right ear hearing loss, the veteran was provided VCAA notice 
by letters in February 2004 and March 2006.  Although he was 
provided VCAA notice subsequent to the January 2003 rating 
decision appealed, he is not prejudiced by such notice timing 
defect.  He was notified of VA's duties to notify and assist 
in the development of the claims.  The letters explained the 
evidence necessary to substantiate his claims for service 
connection, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  The March 
2006 letter (at page 7) also specifically advised the veteran 
to submit any pertinent evidence in his possession.  
Furthermore, in a March 2006 letter, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has had ample time to respond/supplement the record.  
The claims were re-adjudicated after all essential notice was 
given.  See July 2006 supplemental statement of the case 
(SSOC).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  The RO arranged for VA 
examination to evaluate the veteran's hearing loss.  He has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.

With regard to the claim to reopen, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter.  Accordingly, 
the Board will address the merits of these claims.

II.  Service Connection for Heart Disease with Implantation 
of a Pacemaker 

The veteran's service medical records are silent for 
complaints or findings related to heart problems.  They note 
his history of rheumatic fever at age 9.  In November 1976, 
he was referred for a cardiac evaluation prior to a dental 
procedure.  Examination revealed no heart disease and the 
veteran was cleared for the dental procedure.  On service 
separation examination in March 1977, clinical evaluation of 
the heart was normal.

A December 1980 VA examination report notes no complaints or 
findings of heart problems.  Cardiovascular examination 
revealed that S1 and S2 heart sounds were normal; there as no 
S4; there were no murmurs or rubs.

Treatment records from the Roseburg VA Medical Center (VAMC) 
dated from November 1993 to January 1994 note that the 
veteran was seen for neurological evaluation of his 
complaints of dizziness.  During the hospitalization, he 
complained of chronic palpations.  He reported a history of 
chest pain, heart murmur, sinus bradycardia, and coronary 
artery disease.  Examination in November 1993 revealed very 
distant heart sounds, no rubs and no murmurs.  Subsequently, 
arrhythmia was documented by Holter monitor.

In May 1994, the veteran had a pacemaker implanted at Sacred 
Heart Hospital.

In 2002, the veteran underwent pacemaker generator 
replacement at the Salt Lake City VAMC

The veteran submitted a claim for service connection for a 
heart block in May 2002.

At the November 2006 videoconference hearing the veteran 
essentially testified essentially that during service he had 
many heart infections (pericarditis) which he believed caused 
his heart block (which required the pacemaker). 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

After reviewing the evidence of record, the Board finds that 
service connection for heart disease with pacemaker 
implantation is not warranted.  The veteran's service medical 
records, including his discharge examination report, are 
silent for any findings of a heart problem.  There is no 
post-service medical evidence of any heart problems until 
1993, more than 16 years after the veteran's discharge.  
Consequently, service connection for heart disease 
(eventually requiring pacemaker implantation) on the basis 
that such disease became manifest in service and persisted, 
or on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Furthermore, the 
record does not include a medical opinion to the effect that 
any current heart disability may be related to the veteran's 
military service.  

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, the Board finds that a medical 
opinion is not necessary to decide this claim, in that any 
such opinion would not establish the existence of the claimed 
disease in service to which a current disability could be 
related, nor produce evidence (e.g., continuity of 
complaints) supporting that there is a nexus between the 
current heart disease and service.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  

III.  Claim to Reopen

A rating decision in April 1999 denied service connection for 
a multiple sclerosis, finding that no evidence had been 
presented of multiple sclerosis (or symptoms of that disease) 
being manifest in service or within seven years of discharge.  
The RO noted that symptoms of right knee buckling in service 
were attributable to the veteran's service-connected right 
knee disability (chondromalacia) rather than to multiple 
sclerosis.  He did not appeal this decision.  The veteran was 
properly notified of the April 1999 rating decision and of 
his appellate rights.  He did not appeal it, and it became 
final.  38 U.S.C.A. § 7105.  

The evidence of record in April 1999 included service medical 
records which show that the veteran was treated on several 
occasions for falls due to a right knee disability, dizziness 
and headaches.  No complaints or findings were attributed to 
multiple sclerosis during service.  Post-service medical 
evidence included both VA and private medical records dated 
from 1984 to 1998.  These records note: the veteran's ongoing 
symptoms of falling and dizziness, including a report of the 
veteran falling up to 25 times a day in February 1990; 
arthroscopies of the right knee in 1984 and 1988; an MRI in 
1992 suggestive of multiple sclerosis; and a definitive 
diagnosis of multiple sclerosis in August 1994.  

Evidence received since April 1999 includes a May 1999 
statement from Dr. Thower, which states that the veteran had 
clinically confirmed multiple sclerosis dating back at least 
20 years.  In addition, the veteran testified during an 
October 2002 personal hearing that although he had surgery on 
his service-connected right knee in 1984 and 1988, these 
surgeries did nothing to alleviate symptoms, specifically 
buckling of the right knee.  In fact, the episodes of falling 
continued to progress after the surgeries.  Moreover, a July 
2002 VA examination report notes the veteran's history of 
knee buckling and falling, and attributes these symptoms to 
the veteran's multiple sclerosis rather than chondromalacia.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  [38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective for all claims to reopen filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date (in May 2002), and the new definition 
applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for multiple sclerosis based 
on findings that there was no evidence of symptoms of such 
disease in service or during the 7 year postservice 
presumptive period.  For "new" evidence to be material in 
such circumstances, it would have to tend to show that the  
multiple sclerosis was manifested in service or within the 
seven-year presumptive period, or is otherwise related to his 
military service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The evidence received since April 1999 includes a May 1999 
statement from Dr. T. and an October 2002 VA examination 
report, both of which are new in that they contain 
information that was not considered in April 1999.  The 
evidence is material because it relates symptoms experienced 
by the veteran in service to his current diagnosis of 
multiple sclerosis, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim seeking 
service connection for multiple sclerosis may (and must) be 
reopened.

IV.  Compensable Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  .

Service connection for right ear defective hearing, rated 
noncompensable, was granted by a February 1982 rating 
decision.  (Service connection for left ear hearing loss was 
previously denied.)  

In May 2002, the veteran submitted a claim for an increased 
rating for his right ear defective hearing.  

On VA audiological evaluation in July 2002, audiometry 
revealed that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
65
65
LEFT

10
15
55
70

The average puretone threshold was 39 decibels, and speech 
discrimination was 82 percent.

On VA audiological evaluation in July 2005, audiometry  
revealed that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
75
75
LEFT

15
20
65
70

The average puretone threshold was 45 decibels; speech 
discrimination was 94 percent.

At the November 2006 videoconference hearing the veteran 
testified that he had lost a lot of hearing and used hearing 
aids.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  If impaired hearing is service connected in only 
one ear, and the appellant does not have total deafness in 
both ears, the nonservice connected ear will be assigned a 
designation of Level I in Table VII.  38 C.F.R. §§ 3.383, 
4.85(f).  

Reviewing the reports of official audiometric studies, the 
audiometry showing the greater degree of right ear hearing 
impairment was that on July 2002 VA audiological evaluation, 
which showed an average puretone threshold of 39 decibels 
with 82 percent speech discrimination in the right ear.  
Under 38 C.F.R. § 4.85, Table VI, such findings reflect Level 
III hearing in the right ear.  As noted above, the nonservice 
connected left ear must be rated as Level I hearing for 
evaluation purposes.  38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 
4.85, Table VII (and Code 6100), such hearing acuity warrants 
a noncompensable rating.  

An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) is not shown, and rating under alternate 
(38 C.F.R. § 4.85, Table VIA) criteria is not warranted.  As 
no official audiometry shows a greater degree of hearing 
impairment, a compensable rating for right ear hearing loss 
is not warranted.

The statements of the veteran describing his difficulty 
hearing and comprehending speech are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  Here, the application of such process 
results in the current noncompensable rating.  The 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for heart disease with pacemaker 
implantation is denied.

The appeal to reopen a claim of service connection for 
multiple sclerosis is granted.

A compensable rating for right ear hearing loss is denied.


REMAND

With respect to the reopened claim for service connection for 
multiple sclerosis, there is nothing in the record that 
satisfies the notification requirements of the VCAA.

Furthermore, further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claims.  Regarding 
the reopened claim of service connection for multiple 
sclerosis, none of the etiology opinions of record is 
adequate for adjudication purposes.  A May 1999 opinion by 
Dr. T. essentially states that symptoms that the veteran 
reported as early as in 1979 can be attributed to multiple 
sclerosis.  The rationale for this opinion is not provided.  
Furthermore, there is no indication that Dr. T. reviewed the 
veteran's claims files prior to rendering his opinion.  A May 
2006 VA examiner opined that the first objective evidence of 
a possible neurologic disorder dates to the early 1990's.  
This opinion was by a nurse practitioner (rather than a 
physician), and did not note Dr. T's opinion or that of the 
October 2002 VA examiner regarding the veteran's knee 
buckling.  More significantly, the May 2006 VA examiner 
stated that there was no evidence of knee bucking during 
service; however, review of the veteran's service medical 
records shows that he was seen with complaints of his knee 
giving out in June 1975 and in November 1975, and with 
findings of instability in October 1975.  Accordingly, under 
38 C.F.R. § 3.159(c)(4), a further VA examination that takes 
into account a thorough (and accurate) review of the 
assembled medical record is necessary.

With regard to the issue of entitlement to an increased 
rating for the veteran's service-connected right knee 
disability, that disability is rated 20 percent under Code 
5258, the maximum rating available under this code.  The 
report of the VA examination conducted in conjunction with 
this appeal in July 2002 is not adequate for rating purposes.  
The examination report simply does not address the presence 
or absence of all the symptoms in the criteria for a higher 
rating for this disability.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  In addition, 
the Board has determined the VA examination report is not 
adequate for rating purposes as it does not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45.  Specifically, the examiner did not assess functional 
impairment due to pain and flare-ups in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Hence, another VA examination is indicated. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With regard to the veteran's claim 
for service connection for multiple 
sclerosis, the RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  The RO should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.
2.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to determine the etiology of his multiple 
sclerosis.  The veteran's claims files 
must be reviewed by the examiner in 
conjunction with the examination; any 
indicated studies and tests should be 
completed; and all clinical findings 
should be reported in detail.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's multiple sclerosis was 
initially manifested during service 
(March 1974 to April 1977) or within 
seven years after service (April 1977 to 
April 1984).  Specifically, the examiner 
should offer an opinion as to whether 
that any symptoms identified during 
service or within seven years after 
service (to include falling, dizziness 
and headaches) are attributable to his 
multiple sclerosis.  The complete 
rationale for the opinions rendered 
should be fully explained.

3.  The RO should also arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and extent of the 
impairment due to his service-connected 
right knee disability.  The veteran's 
claims files must be reviewed by the 
examiner in conjunction with the 
examination; all indicated studies and 
tests should be completed; and all 
clinical findings should be reported in 
detail.

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
limitations due to pain, or expected on 
use.  The examiner should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
right knee, and should also determine if 
the knee locks and, if so, the frequency 
of the locking.  The examiner should 
explain the rationale for all opinions 
given.

4.  The RO should then review these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


